Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 1 of 24 38

Mask ct SieTes_ DisTricd Coca ——__ SSS

 

 

 

 

 

 

 

 

 

co District of MASSACheSETTS ee ii it
_— 7 - eT Cape DOCKET eg ise
= 2
a of BS
. = dali = AQ. . ae—= Oo a a
ag =
cn imi eect NE ai aaa aims - ai on ‘ Sa PA oem pEmNEESiniee
06 om
a Dowicl P_REnKowiee Ae tp
ZO = A
> — Be — Ti
HaerwitF — a ne = 5
co m
ig gs EI eg gating
Commoniialih_of MAssnchuskiTS, Dépedimés of Cenakiiors, Comer ssiecia CARch Mey Ape?!
Commenwartth @F (pssnchus kis, D&phPlmksi_oF boenkirom ~ Coraussjouke DESIG EE. Oo
—_ _ JemmiFen €. Gilead, pac _ _
MaASSAChuséTIS Dépevimesi of Connecitess, MéT-CédEa Vusschien - Supsauiigwdesd, Douglas Ww DEMevaran =
a Anclé een i a
oo __dMpssa chasatis Dé ppsiTm ExT of Coankclien MG-CEtéR Suschen - Supmeuitemdbest /DESGibE Oo
Sey A GaitecT uct — a _ ee ee
MoS ches bTTS_DEpedimeési of Conatéhojs - MCT CEdER Tuscon: Testivirewel, Tes cpp, — __ __
Bi eeeeeseremeeren—arine Me oyte WESSEL pincl sass sigeanumanattactsas geggscseneneessneneerenmnenesititicremeerrnmrmeiitemiit a

Pe ssichusttTs Dip pnimesi_ef- Coantéhies, J467- Ceclga Numtion~ Tn siiletiowhh Thkasvnsh.~ CLARA ___

han i—hinel__—— ne EERE
— MassathestitS DE padtmani of Coane, MCI Crelén Sento - Ciassbichiier Bonkd Chak pease — =

ce _ Venwifée MonKkbam pel ee

MesshchussiTs DE periménl oF Coneachiea MM CI- Ck én Nuwchen + Classficonen Beoac icons
Copptciicank Fregram OFFicke Vaniktsa Ricdiom Awck a ee .

YY LASSAcheSaI7S_Dépecimén ef Coonkchien -M6z Celie Avacieis, Class Fitrizesa Boned Ske eal

 

mm mb e Davie Cofponile deel —— — — ___ _
So MAASSACKUSETIS DEpActment of Connection, MGi- Comconcl - Supeamsién olen ~ Michaéh Rockaugves .
mew issn acoustics ISR a sna inci ‘ a . ; . a ee
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 2 of 24 st

a —_— _ a —— iene . — — EEE perenne

Ma ssecmsiils Dé ppaimesl of Connr ci on MG Couconcl~ Diaseienof Chossifi oiTion Agree Laie FAu asef

_ fps SAehesitis. DE pe ATM ERT. of Coangctien (462 Concotel, Classification Beane. Chaippherttia, FORA

ca Meg fel — siiiineanigciehremneomeemiggricl tenia oa ——————— am 2 asinine ot
SIASSP EAS iis Dé peeTméisl OF Connkeiien Met: Comccnel + Glassifiepieis Beane - CoankcTionek.. These

OF Fuck Mémbin. Patthins Hoag nn pate ee wait 7 oo _

= _ Mpssnches sts Dé pein ssl of Lennksi yess Mitt Comcopel- Classi ficteTioi. Boaul séesily mimbian
____ OF ficen baasow_pracd ee —comurittsctimeentininsinnsini
_ Massnchusitts Re pasistit of Conakelicse, (UE ~Contencl~ Tnsiiehiciahh. Trénsvrte, Débap Mosthes.
fuf feces eo mata jer tear :

fl AsSathu st Tis Dipetimésl of Conn Eehog — MET- Comtond ~Epsiitvinciaal Takosvanke~ AES E Riphey broek

—_—_______ Svevaus Tkehwolegiks, Inc _TngSicléwl_ Robsal PickKéns see

Sesame: Access Cennéchipws ~S8eimé Deposits prick — re

I. k..¢_ifallimgs Tsoc____ rr pc hit i _ a

 

_.__Difenwaes —.— —— a le er ar

_ SarisdicTion sete eens istics si OA

 

r
LY) this Coom Hes Numscidies Oven. This meaitée Reasvad To 4€ usta 13a. i nemewtgSaiitshiers

 

_ eee __—_____Comphawr— ee
a PeptieS

4) PowtF Dowate P_ Ria Keuu2z 1S a Resid Ext _of MaSSachuskiI8,_Cccasiy 0FAlaimopshi@é———_________-

gs hen usafitea PlaustiFE > in dgilpmemereeppe  neeni

. = ™ : a ai i = rt 5 o#
3) DefemderT : Ccinmobimialth of MAS mMhuseiTS, Dipasimisl ef Conn betes lommissiorkn, CALch EN aac

the Exe Coie Dinkdien of Ail of /MassAchustils Coseteh cueh TLasiiTutien s Faw isties

2

 
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 3 of 24 #7

 

 

 

SS rel Coss, 2 ACTING tambo Colon cf STAE ancl is_A Rasictésl_of Massache seis
oo Lang i AFTER. Défanderst Mics > pee eri
4) Defivcad Conmmesuviath of Massachvstiis, Dépadimend. af Gon nether, Comaussionen/ DESIGWEE _ ~
Timwifie € Crherdi_is ai Empicyek OF Thi. Dipriimévi_of Conaéeiws uwcléa The Commissienéa oo
_ Adhiy woe colen of Sinié whith making Décwseus Abt Chessiicdnors fon The Déippslimtxi a
ee oF Conn Kciess, Com miSSiOmER ANd 18 p Résihint of Massachusaiis <Hinkin ALTER Dé Ftudosi, Oo
Estland > =

. 8) Dé fides, Massachustlis Conascieueh Instiviien - SupéhusiE nce xT Dove hos W_DéMove2p_is-———
The Execciwe off cin who is ovir Sing the Adrnustnenedl AT MCT Cedén Venties while -
Adis, uwdéa teicn ef STpig Awe is. ReSiclesi ef Massechus sis ¥ Hing AFiER DéfewdrwT, —___.
DiEMevan > ‘ A eepsnindnseesti
_b9 Dk féwclesT. Massachusitis CoantcTemel Institution - Crlin Aewchies, ScpResiEnctEni A case
DESIGh&E, Now k Gallapsi_is Pn Employ EZ _Uwelan The. Sp atusTEm clin. AtTIng tuoclén Cohan
_ oF STATE iwhte makivs Decisions About Claschepiiows Foo The. Sup bessibiscleast ie ics
CéLER Avedon nicl is th Risiclent_of MASSpchusaIs.  Hénéie AFTER DafEnclast, GailasT » a
2) DeFew desi, MesspchusaTis Connkcihowel Insite ~ C&dlip Avachois: Insidelonak
a TrEaseein- Joyce WeSSEL js 2 Peblic Esaplagkh Attia, iiodin_celoa of STATE whes&
a __RespewsibiiiTi&s ANE Déposiiing duct Issving cheeks our of Tnmaié. AblCOowIS Amel
_ Marnagirg The evsrail Openaiicias duct. REconcalseitoncF ThE Tumaie Acoust Sysiém Fon
- Tp maté_Fuwdls Avcl isp Résicltial of Massochusatis LWEnk In ATER DefEncloct_Wessél \_ ee
. Fe) Dilanclosi, Moasspchvsatis_Connkaineh IpshiteTieo - Cidén Avedon ~ Insieieweh—— oe
_ OT EpSor eR —feran. howe is & Peblic Employ sk ACTING uaclén_thloa_ of STeTE wher BK ___
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 4 of 24 3s

—Réspowsib lilies ARE DE poiiing Anel Tsscmmy ChkeKs 01 of Tpmalk Athos aincl PIPMIG ING ThE _
pu Enall epEnniions peel REGomei ATION OF Tht TsmeiTé MtboosT SisTE 0 Foa_dImmaéig Fuuds Orc is A —

RR gsudet of Messechosarts 6 Hentin Afra, DEFar hee lawe > _ a

9) Défradasi, Messechesetis Coankdieuel Tbsitotess -¢8den Teuthow - Chasstiicéiitws Board
Chria pénsers Teo ittR Maakhain is » ConntcilowAh Empicy se whe Cowes Ancl OVER SEE ThE

Chossifepiiew HEpiniEs ACTPG uadia Color of STATE Pact18 p Résicl&vl of (MasshehvsaTs

f WEnkimn AFTER DEFER fen MpeKhrin s :

10.) Defisdentl Messachessits Connkirewph Inciviren , iden, Lonchien, ChassificeTion Bonrcl L6-P 0).

____ Conntgiteneh_Paeenpm Officer , MRwESSP Ricleod] 18-6 ConnécTiowah Employee whe ova SEE

S
The Faparuscall oF the Inmere €s> Pareiz To Awcl ening “tht Iemeib ts) Chess ificriivis HE p ning meee

— whe is Adis uadén Colon ef Sinié Ail iS 6 Resides of Mpsspchesetis £ HEREIW AFTER. .
Déféncogt Rudsout > a

NW) Defeacdest Moessechusetis Coanschouph Tpsiivtion ~ GFdia Semcon - C/essFicrivos. Berne _

Séeruiy méimben-Daviel Cafeaktls is _p Connsciianebh OFFICER Whe Ges A Thined OpPsNIDis :

elu ning The Classifiexiion Hepaing Aivel is Aciiwg uwclée_Coicn OF STATE Anclis p fasiclixt of ,

_ MASS AchuSéETIS (Agnes AFtEn DeFtndasl Cafrrsilé > - So —
i> DéfEndesi , Massachusetis Coankdhoweh Insiieiion ~ Coscond - Supéesclési, Michael _

_ Recleagves 18 The Execcnvé OfFicér Atiia¢ Uecdie Coler oF STaTE whe over SEE ThE oo
Adri staption aT MCE Copccacd who isa Resicl&si_of Massachvsai7s Z Atagin Afra .
ft nebo Rottraguas > | a | ok

3) Derren dpi Mess achusktts Cohn kcirovph TnsMviiens + Coucondt- Dirkdion oF Clossifieeiion _

hig Aprinu iss Connschesnl Empleyté who OUER Si ThE opinehens of The
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 5 of 24 $4

 

 

 

_Testelvtion 3 Cciacuficoic.s Boaad Phe cess for Tnmatis_ whe is Acting ander Colee_of STATE Awe iS.
A RES ALERT OF MpsspchusaiTs éneneimAFrén DaFéncld Lonbaw S __ oo

AD Defendant Masspcavsetts_Coankchewap Tas DiTetio + Comcond - C4assiFichinoi Benadl Cha: fpkisoie aie
é

Tom Hpailie whe ys Acting VedEp CCC? ef STAE Apel di the Ceiefveis The FECIASSIF) CET O02 Méranogs a

4
Ault oven S62 Thim prcl is 0 BiSudags OF Massachusazis x HE RE AFIER DEFEwclase Maaihhs, 5 — =
IS). Défindam MoSsachuséits Coanktiiewel Jwsittiew- Contcond thassificanens Boral, COP O)
Coan ketiewrd Pree eon Officdn mirobia_Moithiw Heng rr, Acie uwdin colea_ef Sip7é 16 The feRSewm

_ BES pows ibis Fae swhoampien 27_Ttha mart bhassubcelien Hisbaiy aul To maki Seok i 1S_im_ondie

Anil is 6 Rasiclinal of Massachvsaiis LNeazm Aen Def Eada Nengnr 5 eee Oo

_ (6) DEF ech Massachwc&lis_ Coan écj1epej, Iodine ~Gontened = Chassibiexions Boadcl ae ok
mEimbin_ OF fican. dense 1s pThinek Fat, To Thi Llass fitelion Bopad whe qivés HIS ewes epraiaicd

_twiThjameTk Hépiuee Acie yinlia Coles. Cf STM pil 13 9 Rbsuclet_ oF _Mescachosslls:

Lrlencim Afren Difiwcle Janson > a

AD DE clos Accéss Conakcieiu~ Sieurk DEpCcTS. fs by, noth ovuasbel. ihc of Keefe _
= ee Groep which_1s_iuschen_Lowinoad ww LK. Heidine Tne. That Hos PA of OF sTpTE 67 _—
6 Po Bex 1a48€ Spit Aowis, MiSSocns 63134 Duel is iw Change of. REA, MASSACAVSETTE
— Conak cheval, TpeTiivhiow, facies, Turri# Pecovds|s, Ferscls ir cbectiin ak piatihii, Aacl. "

Toes s$10g bry Piel Ail checks, meses caléAS jrld iNMETE A ckouwis “i H&RE iW AFTER _

DiFEnclaii, Access Coantcites S . -

AE). Défivelpir, Skevavs Téchwoleges, Tues _Whelly uspakel Sebsicloae Of TK Aelelias anaes

Tne. pacl is pn Private Teleconmmesie files Compony theT_Paoicdsés A Inme7e A FhiSopbie- —
4
—Téliphows Sinvsc& Ziy sTéve in SévéRpl_massnchussits. Cena éiiepoh FwsuTTewE Foc dines _s
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 6 of 24 40

Lk, STATE nel Cust WY steatnssf tin: DéFijectasT Skevrws > : =

ee

Dé Fela TK: C Heldiss, Troc._iS The. ConpetaTiow whe _0bws Aned on. GowTh pcs vith Sgéu205 a
Theh wejer1eS j Kearse brovp ' Aceiss ConartTicies= Sitenk Dé posits Duc! ovsa séE Thin Opk2etions _
Apel Polei5S pel whois Respenssbli fea _grThin sy CouThpas To opi Ror’ 1a Thé___ —
Massachusirts Cocnictroupl, InsiTeNons Pcl Facilites <ST01%_omd. Quily > To Provicls SEnvicks To -
tamstes /Poisonies avd Aps p Aryaciplt Adslness AT 1960 Ard is Bovtavaced Saini kos,

__ Pdissevas ©3182, Werens Aizen Di Finclosit TBC. Hoalel ace s a ee

FACTS _

MCT: Cedin Jenin ee

HO) DiféjcdlasTs ~ Mics Glercl, Diimeven, Gaiters, wesszh, bAvE, Mae Khoi. RicléOui, ; buch

Difindan Cafaaili Refest To Paondé Theia Cusine Lostivhiosph > Poirci®s pct Treckdsres
FReTaysse To The Coc€ of papssACheSETIS Reguiatiows € DéprcTinksit on Conntchiow > 403 CIR POAC _

Sk. SERIES. rclychisg Dépenim Ext of Connkclton ics dec FE CHiyqutes Stenaliteds>

2) DefExdas - Mics Grlancls Déinevan, Caiiact, Wessah hank Maallherm Kidov7, oo ,
Crfratili, Hovk vielstek stvieph Colt ef rapsspthussiTs Reg ulstiows Thaceg hot ThE
DE pralms yi of Ce2neciies i083 Cm? 400.00 Sig SéRIES including Théein own bolicits ancl
Prockdunks That Ané walten lowe a Thin owe Tnmait OR1e Te cy Manwals, ancloeta§ once
The Mass pc hvs giis Matt Ob Ketwe Chassificetion OPineiteiph Morvan

2a) DéfindexTs-Mici, Démever,. Skeunus. Téchwoiggits , Gilencki_ Markham, Rictéo.!1, Caipasil,

Gaiiadl, Have viciaiécl The Usted SpeTés Condition Aménchmesis I, 8, 14 pvt Fosssbhy _

Sem _Oi1hER Phisewie. RighTs
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 7 of 24 nN

pcre op sacs : . Facis —_ _ oe Sonne ann-= nities a
seni it stip lh nese ANCL Comeend  «_

a3) Défénclaais. - Mics, Redargues, danéris, Movil Hong nw, fanser, Mesthes, pale Refus— Te

Frew de thei Sinnte Tnetitethei2 Polucits. re Proced aks FraTeuaieg Te thé Cadé ef AV ASS PthJs EMS

anna MEG UATION 5 £ DipraimerT ef Conatehion > 103.con 400.00 Si Séaiés. Puel. Dépraimesi of Conneciien =
tenner BALE ee LE OO LS an a ini : oo

AY DE Few ctasie ~ Misr, Roderguks, Ab Rehit, Heal . Hengria : hansen, Meshes, Riplixg pHa viclsticd _.

 

enero SEVERAL COME 0F (1ArssachusEns. Reguletans TheevghoA. Tht Dépecimésl af Conakchios

 

HOE mR HOO. 00 SEG SEQLES 1b Gluching Then cum Feliuiss Pecl Faockddaes Thii_pak_ whitey dou

i . ip Thtin own Tnmalt OR &sibiie. (anvals. piel ThE Dipedtaini ef Conn echo, MapE Obyéciive .
ij ClessificAlion. OPEpeTonpk Menavak a eeepc ein eee aa oa
SD DE Fe vclpsis - Mies ' Hoeleigv¥s, Sécvo2vus Tie hnciogiss,, AnREAKL, Apcileq, Hengan, Anasow, a
a sicreeminiaarines MeSChOS, Riply. ; Hove wielmked The Unittel. Sia7es Coustiviien Amévelmewis /, e4, pinek i
_ - Fessibly Somé other Priseiskp. Rights : ef
. STATE MENT OF Frcs .
pT Ce Turion ee

REY DE FEwelsis - Mic 1, DeMeven, Skevevs T Echwclegi€S, Unc. vielaté cl 103 mea 4%4.60 Sq SERES by _
Nr Allez The Pini FF collec cails " stasTsg waith His AckmisSio.w Fe The Siete FatSe0s SuSi6ra_-____§..
cassie On Febovang a7 2014. The. PlawshFF Hack Lutérkel The Massochusitis SteTE Fhisors Sq sera AT __—
pe nn AN SSCS ETIS. CoanEctiaioah InstiTate + Cécdlée Avechon AKA: Wal polé > ayes frrboies_ STREET Po. Bex foo
South Walpole, MASS O2071 To Sérvi A Sé& TENCE of 3 yEDAS Aael 1 chow : Upen biG fhecé cxEck oe

— hich Sitrppicl. SEPRCbE was _clepizcl a TElEphewt chil And was Takiw To ThE. Medicad Dk enaTMEnT.. ince

wicca MAD EASELS Detoxinem Akeohah <4 wkEK > prcl Thin was TnonsFpentcl Topp OREIAION.UmiT—

 

 
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 8 of 24 42

 

 

—$— $$ oe er re ca ——

Kk Bloc K i> Aivel AppickumEntly thasé (3) wikKs LeTee_ was Tress fienicl Agein TOA E&witrb —_—_§

Fepuinitons ait. Block= 1.) clunieg this Pépuod of Turk thé Plast FF was ie. ack. "doclig ExT Y itianidl NOT
i pct Tbe " use OF won. Haut Ans Fuwels To "bec tss To. aul on usk_ef Tht Téipp hows S47 Keo. w Thin This _.
GpsiiTulien, ie ThE Dipti oF Connection Re gaieiten 403 bine 4ER06 3KG)_ SIRES 5  taunslE Tele phowk— —

“il ‘e j “ - - -
Calls Sheil BE Plactel as Ethene aA * Coilsel. cakh on A Pré-Fuct Debi call, All uisbizag px Aciompiket.

 

soca ——Opkarion, A TRraws fin oF Messy Faem Pkesevelfiuds To» DékT_Phews- Atcoost srovst_be clos Puce

 

es

. i ft , ees
To. making- Debt cails.,..wer tick the PlrinicEE Aevk Ths 4SE of The KetFe_ Commissary KiecsK machine To_

GBT 08 pickin AbbI cailiise Cancks LomiiuTés Nor Could HE kT an onclén Finsoizah Ay qiewe Faoducrs ——-

_ Cosmetics, TioleT Ries, El. ThE PlowstiFF Hoct Trikel 10. Spéak with» <¢ P.0.>, Conatcheval Pree nam ——
3 3 ef §

wie essen

__ of Ficta /casé.wonkein whe ts Suppose To Shew vp ie ThE Jomaib. UniS Twick A weEK ev é Tues clays pwd

_ Th nslngs> Fo.S6E if HE Covick 4&7 Aw InsiivliowAk Phomk To call_femily, _Fatsucts, Auel_wa~s Told

thet uiT Was Ageinsi TnstiTotiowph Peiics Amel Faececlon£ (D6 prctonsns of Coankcies 103 Corn EA. 06 (a>, na

settee 7

TOTES}. Foch Supeei sie nenr SH~ll make PARAKE MENTS Fo Have. AdrguTE Number. of inmate -
Se Téltphewks Available Fon nmaié Usk. TNS opak Beispass TRIE phOWES SHpil wer Be_ysae_foa____
a Lomoik TELE phews. Coma £&CE pT ww Fra tng Riisy en. UnusSvpA SiTeations < 4 SERious iil Fe nd _

mm Frobse ep onak Ange ments_-oa. Count Neeoing & > pil ThE easly with the Pramission @f The
Sp stir ixion. Désigued. Ovi going TélEphowE calls Owl Shail bs ellouréel, Sub y8ei_To ThE. ee

_ComeliTtes § Aviheaizkel.. be 103 tran 42,00. <MassechuskiTs Dé pedimil of Coadécion Lamaé — mes

pent ORIEKIATICMN. MARLAK 201% > STATES | Page 38-39 of the /NCT-ckdea Auwdieu. Maneak , TELE phon’ -

pn Phocéderés - Fomecls To utilized the Phowké SySTEm rousT As Acteled To sour Phone Account Via a
‘ & : — as

i eh gore. wEeKly Commissnny cnclées UT 2106 the Kiosks in 1,00 dollar meném&als, toads =

basil bs cle positéed To Sé@vObS Mccovsts AFTER ThE CaciBEN _ondins Have BERR. Paecéssidl

——— a

Medes. > iret. Accousts_iwill ReFleci ThE Niw_ Available beieicé on CFonsdey >. Li thine 1s

pa

Change To. Thi_CAadéép. Sohtclele. dviTo 6 Halulay  Propite NoTicé Arnel Aieéciicn will bE gives ___-

ee

a
cf $5.00 1S ThE ranaiven Amovs That may hi Addléck To gov. Phowé Accousl PRA wEEK. ThiS 18 iM

Se amen ee

_aaaenttiinnneristiommabaich iis. To The #5500 doflor wee Ky haiamnseBon Spincliog AimiT _ i

 
Case 1:20-cv-10972-WGY Document 1 Filed 05/21/20 Page 9 of 24 43

a

fh E ThE BICSKS ARE WG Fencicning Fhopinly , Sebblt Sheets. cull AS uThzEdt_ using Coc “¢fo.
a iene nl Abe. Liomait IS 04 CAS Rae. RESTRICTION, HE rong Sill Aebel FipstS To Thain Récovnd whikly Feu aaa
—— TélEphowe vsk by UT shz 1096 The REsTaicdkdl CawTBE AVbbIE ShERT. Bubblé shsais vésel Te bE es
a hres Fe TE CP oon Tvksedow of Bach wisK , Ail Temples cvill 62 AssignKd A Pir —
pe ee 4 PE RS COL Tellin fice. Nemben 5 which musT bk used ty oneler To maké Calls. THE Pas mesT bE =
- Ke pT ConFidEstiak Axel ©67 Shope with CThin MomeiksS —~
sianiacanmncebiads _BDameiks ane Aimitkcl To TB Cio) Apencekel Tkliphewk Nembses Pls. up to Fivt (8) piTonniy Scenery
oo Telephone bembinsIemeiss Shovid chocsé_To io.SkeSceph Tels phewe nembses, Tp Adl 710%, a
oo A TES i A pk ACEKTE. To ThE Follows, Nembses AbOvVE Ail biuroued Thosé_ Ox youn hist —

Pg 39 - Cgclir Texciiowm Inmate Manvrh > ee ATTonwky Teléphossk. Numbies mus) AE BursessS

anne AM bERS Only , which will bg vensFikcl. Thnowgh Thé Bea AiR Eciony « Allaanky calls will NoT BE a

fp a ECE On Monitor éel.. aad sia : iin ss _
il ae A ay, | carci eS

ATES. DALE. Evtitlicl 70 mais us mojzTenked bivck wor Ricondéc CoilseT TEE pbowt Calls —___— “id

To. your desiguatad pret Pak~- pphoviel oncliapicl clings mais Auk To govn fhe- Apphovkel eae _

 

 

co a hi CE SL Psy chelegisi, Soejod workEr, Bhd Lok m Estab. Health pircl Human Seavick —
a Pekisswowal . Zio endén To Cowmpl& TE The Pre: Apphowah. fhecéss. The sneak 19st Sebinii Té
fi OUR. LsTiTvT i002 THIS phows 176 Ad mipisinpion Thi Fotloiunws, } . screamacseaioecal
s inevctinnisiiconinimeninadihelo A .ESiwaniicnof The CEN Gy RH 0a Paokessionrh The ismaié wishts To cAbk - : oii
oe sete > A ETI ER Frein The .CLERG uy rave on Paokgssiowak. ATTESTING To the Froféssiowohk Rélonowship ihei_____..
EXIST BT Eta Thin hivel ThE innmsté,._ The Septaniien deni sry Regine. Add fiowah ~
ll Ob MEN ATO AS NECESSARY nee ee _ a
‘ ciemoainin ence CIE RG ty mais Em plowiel by The Dépedimest of Connkeiiers, pvel_wo Thofessional. Employ id be sites
iceland nendihin Dé praiméni. on CesTnacinoy To Frevicls Stavicés_op behaif of ThE Aepeslngel mhy ke
lh BSIG RTE CL by Ab iprotté, er will Such saclivielepls bE Fak-Apprevsed. Télép howe s roby a
ll Sol WEI diés ARE in The pret on ou Fon nadeor Recagption iv Thk Mosisg unis, ThE
a  hbeneTion of Bach call will bE LimiThcl To.30 minvTéS, AFTER. which The crt will bE. cag
= Aviomsicelly discompitigd. HowsVER, ipmpilks will be AAlE To makeé visjuciTkel NumbEn oF =
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 10 of 24 gh

a

 Sheten calls wiThiw Thost 36 miwiits if désinkcl ALL sssmates «ill br &b18 To reeKE. Changes O13. as

Théia Phowsk ha s7_duning Th g_fiasT wesK of A psveny, Apash,. Vel pul Oclobse.1t1s piso _Possibli ___.

Foe toinatéS To Placé TER MAOnek Phowt Goil$. Infor matters R Egha danse How TO Registén. Phowk wombs.

[og ro 8. LaFeaméiiow, ReTES, Apel Phockelunssis Available Faem Usit Tem =F

oe Hygitne . -

 

 

MCE Cédép Juechiow a _ _

Fa a

AT) the PlowstiEF chi spn To pp Coantcnewph Faogaem Officée SC.PO.> Concise GaiTing 4 Hy gitné Kir :

pate ota cocoons CAKA. Ditty Bag so That Covicl Take Showkns_s2ith. Soap ,Shampco, text cthie Cosméhes To mbisieis —§

Hy Gikné Ane was Foid Tewpilk To ThE Inciichoweh ThEasveze plegce_wassel aud on Carpe Appe To

REcievE a eliTig beg. Thai CosTpiuss ;102-Shompeo,..\.02- déodennsi,.| Gomb_,.3- Raachs,_t- Softly pe arama

 

 

tt dh 2 LOZ Tubes. of. Tocih pasié y= Sart 5 Tocth brush. ja "10 while _Enutlepss, Ja- Pircés_ of Awméel Frpte, ae
Anecl the Pleumti Tosel igi PaisombAs.2. Gas only, RECIEVE Abily beg onck AmepTh -
_ SX Massecivisests. Connkctionph Instituié > GEel6n Wen cien,.20 male Or ksipiicin MAwab, O18 d stei6s; saarnoesesanlg
. Page %, SEcTiew aD, Thomalé Showkas -Zamates Shoil be Tépmitikel To Tpké Skewers in Accondrté with
nine ThE Showin Schicloit Poetkcl iy gach Howsig. BAT i ce een manip manne

7 en NOud..ersclépe. ThE Commons teh of Mpssrchussiis, Dipoitieatst of LoankiTion Réquisien 103 D.06_7S0——§
—— DE FEncdawis~ Wécsth, Avel A pick Hosk_wiolstect by Wor Ackhsnig Te Such Rkgviations AS STpikel ;

. Ay GEE Sipweloads > 780.11 ,~ Pinsonek. Hy quéve Noisy d0i7 >!

A Ee Comm Times pod his Admissions Ank Trowidéel with ArTiCles. NkcéssAay fon ThE MibsLENABCE __

‘ : oF Fhopen Persowah Hygitwt 1 Accvactaits vith 108 D 06 404,04 ———————______—

a 4) ach Soptausténdess Sheil develope Troctelures To Exsoré Thal, AT TAS Minimum, ove Roll. oF ToteT

 

 

 

cinta a Tissue pwd out bpn of Sop is ishukel PER WEEK To inmaiés, AS Nee On upes Reguasl. ee
sie a Prectdunts Shovid viso ieclole a mechauism fon Ipmeiés, eth Spink Ciacemsiancks. Cog a
ee ____onkebicoh 1880S ThEET £7. To Rkqubsi AddiTieiph ToilkT Tisswe Or Soap tht ite _Feniod.

ie FOE TAE_ EXT. All Ciro 2 i wil

16
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 11 of 24 He

ar rere a ae SEER ane ee ad

 

K
3) As Gite. paiclis pat also pverkAbis fea Rachasé Thacveh ThE Jwstivivewah CAS EES Leche sel tamales

 

= may Regees? Hygite® AnTcles; OThER Thies TeukT Tissvé ancl bra ef Somp Thacegh » STAFF Pinson
sence i Dy Saal, ues tse ca Da.

 

A) Tis aies Sheil bE Foabizel jo Showke., Péiatoom heclly Furachious pst. change CLEA 536, UTICA mmr

op: Pedi cab STAFF oF Th& op pesiié fh eatiR. wikolig Thgin Bakacls hee TIOcKs 0A gaaiThhts, £xGé pr _§

Ext geer CiRCUMSTRR CES. On _ whi Soth Wi kwiiog bs 1ntrelisiiod Te RecTise CE LAECKS __

 

ee

 

S) —Sepacinieeccle eT, s _Shail_cdivalep® frocedur ES. To_fusené immsies Ldexnitied ps heving § kde ——__—

sic ati ——_ Td ersiady, _discrclit.on spTERSEX i praaTes..Sheil bs .Givée The Opp eniinaiiy Jo shows SE p ERATE! anna

Fess Thi susmste 5... C665 AvihonsakSt Dawsexius Kenclarck SA2F Supp laSa,123-AGpw ie (581)

 

 

 

 

KPa Ts Foyle 481 aS 67, S3S 981) — =

a — re - ExhibiT sr B,C ee
a nmipudiemeinenee _Tamaté_—fuacs 5 a

MT Ch Aas i — $$ $$$ $$$ $$ $$

nie eee ay ra aE SED sm ae 221i ee tat aT

‘ h ; -
_8G)_60. Monch.a8 20s A CoanzspevhiAee heiten. Aonwiel pi thé Massechesaris. Connie paAh — —__

ne Doerr CLT Cxeden TosatTia >For the PlansilE and upon Anauoh thi Inshivtiesoh10ah————§

Room. Pénsewak. Speaing ELAS The PloustilF Connkspescdt ance. = AE Bae
= -BawK ChECK 43 ThE. Armovei oF. "208 .00..clollars. Aincl SEAT. Po ee eS

le iT SOME INSTRUC OWS...06 Hed To.dispockoF the Comtawbondl ; (Q) Ratu Te Siedéaetcth¥R,—§<

 

 

a ——-_Ob>_Havd_iL_cispesid_of as The soshivnon see fT — Cc) Have sT. AiSThecry Eel _ a
i asheeternemernee  Lineies ttrcliian Dépaclméulof Conn&eTion BigulsTio+ 403. Cro. R403, 65" ~ DEFin Tops SIPTES ¢ =

i ae

i 4
. Comnpebruck.}. Pig iTEm £8) Nez Apprevécl Fon tnimaté Raléistion AL AB TnusnTen > ce ee

Thé Plansif wns ConFusécl AS To.cahy His Beuk Check was Thavght Jo. bz CouTtphpuct_pach ____«

egy amet Tar =

WET. Te Spkak.viiih, The Tostdviienah Théasvare, Crann. hawk Awcd ThasiTeTieneh TREARSCAkh ne

Noyck Wisséh  pucl wee mfonmid Tha Thé /OCT- Cé&dER Tomerion AclmuusTartion Hac thengkad — a

 
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 12 of 24 ert.

a Be = a i en wr

Théin DosTeiciicweh Policiés Ancl Paecélenks lect was moT_Goitsg To Hosschlé. the Temete. Frwcls eR WemaTe

Fs ce ee me

2 “ :
Accovsls.. Pisce ThE NEV Process Feiscn. Ail Preeckelentvoevicel b& FO. RE pak His Bank chick To &

ora nem woetiw: ome’

 

Commas. The Heacl Comin pci kel with { ¢ ousss (onnsciew - Skee ag DépossTS- Massech us étisDiQ. C =

P.O. Bex Jah BG Seu hous Mssever sia.) SoThet His Bamk chick word bé fnepinly Frocéssicl Aust __
Thi fe DépociTkel aslo. His_smale_ Accousr, % The. Plaisttfi_ Hac sé the MCT Gadin Section.
siissaicicaacarnmiaimiaritiaann iho AOS, maih Rocin Peaseneh 2 Sélf -Odelnksskcl STempkcl Exuslops with the Phows bddpe6s Se _

Pe

i a
siting canta MAL Thay oulel Rimaish_ovi the Peis Ss BALK Check ov Mpach aT, 90K

 

mane ema ¢ Coromexiwinith. cf Massechus alts, Dé prdirabsdl of CopA&titon, R&qul ations. L035 Gina 4Ei AACR), STATES |

a ee en

pO Ll OS opi. Bram dios Fon Come nborclmoténials oud shail hk opinkd Ai Inspketeel _—_ §.

il
-siniiaiaasteaiaasccicams el dlilivny To The. Mom pTE The. Tha post of Tnspichioi till bé Te ReCaVE Pack BECK PL Ai ————_
* . 2 i * -
sen Parcs. Exsclosiced, Fea hk Inmate {To vbniky wuncl Recon the Rac bipt_of Pam Tet Pir seneh — ence

All. dwceminmh Noss Favligécl. connkspencl&cé Apel Foc Kknges. nrg hé Réqesnecl Fo. SecoKS6 Foily Fass ——_

 

+—_______hapiely 4) iad Te Priest The Thams oissien of Cenk epbpwd_To The _uomate > Nei The
since DEFEndanTS, Midi, Lawl, WEssGh awd Gthke Coankctieuel Offickas Cassh Room Pkasounl) chick
= ‘i Vacisié The Dipacimenl of Coankeliens Régulation 103 Gme. 491.52 Ca) pid The PoliiéS Aised
saan _.Phocachones Thal Ar£ waitl&is dowsts 12 The 10-1 cede TumcTos Temes Orientation Cerca ___
eS ene CORE RIDE _Dmelt. Funds ancl JameTé_ AccoceTS aie
rr en echt BD a =
AD Lf posh IG. *a0is a Conntspouclence Agtien Antwtel oj (67 - céden Tee Gio, Destine fon
pt Plein Fe Frei. Tom sit tailing Selutiows, AAC, whichis Pp Pawweit Teliphows. sl ene

Se Comppisy Fens meibS AT_Npinpshs ne Tach pect Novs6 0F Coankciiow- Facility whe séxit_p Finsobeh,

RE boie ARétiviwd check To The Plast t Foo» Refi From His Covsily Fhowe Avcovai auc = es
The DEF Eck avs. ’ Mies, et bi, i
To Proves Thet Tensownk chick emt Skvel A Livin rTk Racer To the Plas Fe

ee

Shovsig- Thet_Thiw. Mad Faezkss imsBiolSl Earle ven: QU dps Pll a

ee a ee

- . 5
Aw dpmaié Accouwi,. MAI MEMACE Piel. PdbrrinisTiriiths FRES Uhl it. SAGA host FD AB) ere

ee

 

12
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 13 of 24 47

oe agg a RE

ET eg ge ee ST

_ # ;
AE Anew of 106 chellpa visraTing Than ure FohcrBS ancl Facicleaks Thiy Met 1 Flece 1a ~~

Marth. ab 401 4 £, ‘ll smronTé Fuels Giacaming > gcés. To Access Coanédidis ~ Ske AB Dé pesis, . —

a Massechussiis DO > aa i
acssaeaein a —Exhbit_B, DF ____.

a
‘ . fT r Fs eT 7135 DAC
30) Op Aprh AB 2014 A. ConhBspowdap td AkiTée Anrivéd pi ths Ci: cada Queciion, FashTWwiiln—————

ee

th Pen someh Chick To The Ploctiff avd the Dé filets, Mici, Wesssh, dant Dimeven cf thx ——_—

ALG: Cédin Tondo Admiaisinplion wisi Abia pick FhocesSket Thel.chkih Prcl Aldcl REV § Ne ——— en

For The Plaiwitif. frem Haro pshing Teh arc! Hovst of Conagciien, Fiibecé Dépaci mest. who Spi. ™

re ee

 

owed 00 Fike thé PlaisTuFF Thai. They chi posiTkel. Thi_Ammocail_ of * 92.56 clalleos isto sus Tismsté

a

Ro ce PE COT VLBINTAIG. TRE AEE Poecésc cm Inmate fueds ail Atcousis Ld ctuct thas Th RoineskS—Mtvel

aa . sae
__fheskbenks Thky Ned in flack de Mpnch Ab, 2065 sucloctine Cots. of PipSsnchis KIS REG BUCM a

CDi penitent of. ConnkiLinid PORE rrre AE baN Doak Nena

i thibi Tt BD EB

 

— Leeah MALS Pensewel Connsspoudince— si ita ccggetsmmmsannniincareecenisieebalti

 

 

be - icaiitmutigremaamrapmammareraeamarasrittt at NaN A TE AREAS ceeencrsiicnsia sig

cma Gnu Aprih 23"4015 ThE Def Eiko S, DEMevan. Wessel, LpwE, Morel ME Furs Eel TO pra tothe OT os

een _—Plavimil’'s hegeh_meih_aril Pénsonnh trash hy Sieiing That. The_hsget_moaih_was Socimh bib __§

bine the PlaiwiF FS Seesak mark wiededl FexTrgs bkcevs6 They Spy N6wle€ wel Dredg Sv

ig A

 

snails sme santa ee —tihbts BF __

34) On. Apouk at 2014- The Plow FE was Firally Ablé To onder His Fst Commissboy1_ushich— ME ain

pee as a aE

Coulel Puathess.All. thé... NECKESPDY COMIOBTIES Shampec, Seap; Ect... That HE MEE MER TO. SADE NIAL mee

Osa neh net centre i

His Nygiéns® Avel To. onclen ©10.06.deilons..wonth of Fre-Fricl. Teliphows aloe cepa le: it I ceemnegy

 

 

!3
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 14 of 24 1

_ oe sees im 7 . . mek a

a Covlel Hove Access To thé j Pinel USK ef thr, Leineig FE li phos. Sq sTbea The7 4s thovidiel by Séovnes

 

 

 

 

pein PANEL Tp epee Seer iio a
eee _ ee oo ee ExbibiT RE

scien sinsnmamcrtaaerasnes TERRE TETODI ND anicistnanesnnitc acne =

Ch Sew _
= i# : a -_ - -~re f 5

~ 33.901 May 16 a0i5 the Masspchuskris Connétieual, Tsshivchow> 6édlée Tux chou SieFEmimbies ______.

—__..__-Défindtosiis.. Markham Ride od, puck Cafertili did Helel sp. class ificotion Hiraiy with The Plo f

Wo.iwhich Thesé Coankdiewak staf mémbEns SDE fiw dats, MaaKhem, Ruleorl,. Crfaatlls elrel — ___

Yielaik The Mas tachvsiiic Obi eciivé Pot BoséClassificrlicie Manveh sySTein, < DEpesimeul of

eo Cnn iio. 103 Emp Fae. Q2= 103 EmpAAae, ob - (03 cine 420.0% Ba Crs D) Aut Hoc usie

ieeneersetinneemeince sh eR et opusiess To classify thé PlawiiFf Te Masse chuskits Cenantiteweh Lystinihien ~Cescond
acarsnrenesiriiiitioes Cro Feligin. Séovaily i a Hn scm oman Co sate macinsasoaencteslie

Now The Ppl Had weve filet oR SubiniTTee oi Inmate Piacs mest Beoussl “APPL Loam

____ HovsbvkR, The PlaianF FS. class: ficehon —frpsns / Repost. hows thal Défivdeet, Coilast hack

gh a ae

nn

AT_HER. Sigwaleak Luar Unelkin..ThE Scpinusiés cles DES (Gi EE. Brcommencdsiion esac Thi ak was

A Com missievae A DES iG iakE. Recommend otiop DE CiSior9 Inplé hy Dé fircloni, Calanels _mads A ——__»

 

— waite dC Stn TO. SE the Hewitt Te Fhigmessth CovaiTy Coangchiewph..farcihiy _fon_veKeown —___
-. Reasons. Frem Mae, 502045 Thacegh Nune3 014 thé The SupkauTiv livin thee SiefE ____
Bin bin clic To TapwsteR thé PlaistifF To 64> Cocoa Ak cause Théy Coulel wor Foy

lasaasma on_ofFencl thé cost of The PlaisnkFs médieation. pict During this. Tuine.Pansecl thé. PleincF Fr
as —_ Was NEVER AbIE To " Attxix on use jhé_imamare Tels phows SySTéon_._Fhsen.Te Thé_S&6ouel _____.
Lapin = Glass ficatiose Popsns LRi posts the Plait? cid Seicl a _divtka To The Massechusaivs ____

on DE prime of Conn atiien, DéfEnclani, Commnyssseuste Miéi mboainine Hen of The behesee fo) —__§

On goings Issvas The Plointfh wes Moving AT ThE LMLT Céclée Tene Tiod La STTUT C$

 

 

a a 5 Exhtloiis & —

Hi
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 15 of 24 44

ee es a ——— - - _
ee a reer ae —

 

34) Bu May Ao a0 The DéFewhawiS, DeMevan, Wessth pict bnvk Ane Réiestved the PloimFEs.

 

 

 

- Bawld check._/fends Fnem. DéfEKclayT, ACCESS Coankthoss "Skank. Déperils ~ Massachussits D.06. SE NLé
i Thi. clul noi Process. ALO Diaposit Plaintiffs Bani chick sie Aes Aécovit AS Riqvink el by Th& 862 —___— , “
pr lb Oh ES Aived MocedlonkS eT the MCI -chlsp. Aeaches Inston pre by Tht Diftacloni, Accéss —____ ~
awl Coan ktion ~ Sieunk Dé pesiis, Massochesiiis DOC ThkinSéleES

. . : iT

—— 35> Dé Fiadonis. P Emeenrh.. Messe h Apiné, Hct Processed The Plpusules Bask Chéck Duct dé pessTécl____

a H ad
oe eee. thosh._Fusrcks. sso pis sMiopTé Aeteieal hy vicloiing These NEw Poiiciks Oncl Frocaelvnes —is endl ing

 

 

 

sae Tring. Foncls rich Acecewis - —

i ee a _ een item pn er gape a Ey, ba EE

a TELE phOwes. : peers

a sichieaiisearciaeaamsais Pa TT AI ei _

a dG) DB Fel pS ; Mici ; Recdaigue's, SEevRUS Tech noiogits, Weve wolpTecl the Coté of SUPSSPCHOSRITS
a —  , # @

= . Beguiriion “i Dipodimisi of Conngcicy 4 jes Cmer 434,06 €3€ a)€G2 by wet Piles coiléci_cails__1 The __—

Inmate Ephous SpsTém. Atd oni the Skecous Techwsciegs8S SyS160n That 130d Plecé »1_M6I-_____—

 

Cosi oned TnstitiTieis L Ex Specially Diolig 87 Dumales > ee
— ee __< MassiuhosEts Conngcnewek Testitetion ~ Comcond - Tyomeie oniknieince. MMeiiinh 2018.2 Page 20 {
= Sinai és! TismalE Telephone , The Dipasimesi of Conakhen wihzes. Global Tah ~hiasK wh bib nae
— _ Frouisli$ Fon. Access To Fae -Appacwkel Télsphews NombERs For lsmatéS.... vi fo -PeRSeobL

a Deh eT FicaTions Aumbin CPin> Wg Annals te MCT Comtencd should Sebsmit_ pin ShExT
sbi upon Thitrn Artivak, Théesé Foams ina be ObTeinked iy The Hew siv4 Uni Fron ihé Nousing
_tantaditiinDtEitks. on The Assigunel Conn gciiewah Faegnam OFficéan 66.6.2 Fon thé unit ~ Tprmaiés ~
i Pas Ailowad © Telak of Fil Teen <is > Tr1s phowk membéas.. ArcThgaizid dh Lemyenchon Sgt jet beeen
. Thiin Pin.fivs of Those Nuembkns ang Res kavécl fon AiTonpir TElé phews NumbsRs ..__—~«

iS
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 16 of 24 So

onan, tht foams Shoe be frilgel0c7 Aiccl. clreppéel 38. ThE [uma Tali phews Shp. box _Al_Thé JNstiTefooph

pcssaseaicainsllin —hiwinrg Heil thé comBais OF this. Bex, Are Coléciect, APs. Ail wwingté Thliphonk Cais, KALépL Thosé —§.
To. Pak: Aviheaszéel. AlTenwig TEE prowé Aembéins Anct chen. Pawili-g ck CAML LOS STEED ETE heh balm

erie

ae L Dé pesitminT of Coan€ciress > 1038 cma YBa 00 Sk¢ Ark Sth ke To Hecocding, Ad meniTening IF Pi ____— :

ced MATE FAPERI EW C&S Trevbis.with. Wis.Pie AE Shevik Gonplsts ATélsphewé..Thovbls..Fet.naithivch
td S ise Ava lobbies The Hoesine UngiT piel Dépesiv 17 iw The Msg Tele phows Bex a~T The —
sentences Lrshitcionioh olivine Hell. Timas_tony Fon Tht Adaministpsions ef Pin SABETsufaamypiieia Auk ThE

_ Résol Giowcf Thevbit_isseis baskdl om velumé_en Any 4 iv BN day. — Lumilis_may Pibel 00 AglaTe

end tgonbERs. Frem. Théit Pras fist clening Foun <4) clssinueikel 7, ms Peaieds Aiwutlls. b_del1c& tail —_—§

 

bk. Pesta sa. kath Hevssis4 UwiT AbwOUN CIMG. The LesTiatiens of £Péh Change FEnsocl... Dirt Gn

These qventen ly Changi Péniecds Lodugh, ALE Fen Two wEsK's in Servnny . Apath, Nely p Abel... i

—— _____ocabtia Daw dsndié_ tinny Reqves Te Haves vaabi2sS hike acl on D&E rap witieiurg (30 Monk __§__

tha a ToTol.of Fikteén Sis) Aik humbéns..1f ai Tnimait Riguiths Aiahe exten _tmbng bot

oN  Addcb TiO CR_Chring iio tele oF a disujnaléi Changs. Pino Ht Shetel Riposl tht Pewlten To

es CORO. whe Shall féTeamin kel the Meink_of The j$sus— Aivel vépiiy The vel: die of The

 

Fim bng ines Feo. Futthin Ip foamplion ReFER ToO_jC3 cmn 482.00 Séq_ Lemaik.Tkléphenk Access _____—

FE caprnsnnennenensnarnnrte Aincl vsk« . ai _ cee
Se i

nn THRE wy Cailiuog Ainel Cail. Fonmandrnsg pak ~STase Thy FrobihTad wiolations OF This. déré&e7ivs —__

ancl p wy other. Abus pet/on misuse 0F thé Téliphosé. 54 s[tira_on_thi_Teléphenk § Th6m salves _____.

 

sissies iin nds Resell thecliscipiisaay Action ——— —————— _

Exh, hills Al, Ho

ee -

My Qiéee - . — iene

 

orcas aye syne M A TORMENT i een

2D Dé finclons, Mescho 6 Aiple 4 Hawk icteTécdl The Toheits ericl Fae cedunis that_pak_wlosTib) ——__~

ceed ThE, Ciossechvskiis. Coankiicweh LIvstiuté- Con concl ~ Inmeik CQ ESTP Mawvek 2018 > sietess

 

sian iii fag k Sls) Hy guksé. Aniscissi Co) bllisameté.Lucdeorssscws To L067: Copecacl Shall ht issubel Ch)

 

ic
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 17 of 24 si

~ ——— a

~TTy bes CoTas wiry The Foilawiumg j— OME. Comb. 4 Ana ef tap, 0Ké Tedihbavsh.,1> 4.02 Tecipeclt,.& BA200S— —_

erento

panscpeeneomresi A Rell of TedlkT Tisseé, OE Each. cltuiure cliensa_x Adhrsivve <, sEMEGHSAAY 5 er ——
— ____._ (h\. Tumetes. Shail_Racigve achlitenal Huy gitwe Aaticsés G Tek. pope’, fea p s tt AE hla UPC —
_ Regvasi. on monk often tf priclict i RE fer. TO MET Coton Fnecécl vaks Fon 163 bree. 760) —
niacin Hyyiboe Anncles.. shail blio psmecalpble Lon. Peenthnsk Thais bh Thi Ls0OQTR— 6A bE Kit
a MCE Comore, August Bei? > Hy qitne Stendancts Paectderai.Siatem6sit 7 GRAS OMOL
pag

i.) Al peur Adlmissiers To MEI Cowecpuot Shail he ssScecl. AnTclés eC ny Fea. thé PaAaudEMANCE

 

sical cds lle Frephi PEnSewok Heqikwe dh Accorncloncé.iihk ios. Dow tol. oi hy. Thi Booking STett— ie

eeprnteameipilll Dinka RB ih wesK (Noamediy Tess lays > Each vw will bé sus As AdbegusTé Amocniof Sup peltes—____—
Which twill apcivcls Sopp Djocl Toilei Pe pit.__—Frch_inmork iil b& 15508 ons (i) Reil_ef TodeT—___..

Tee ee anaciaeand

ee Fnpse bwct..P Barnet seap epes ReqQessin— Tnmaits raay As issesel Dll Troical Sea_on Teilki Tops

 

 

 

_ Think. Fen_vpen Réguast_by Then_lauit_officéns
ini 3). DovelighkT Lemaiss..who pat in wiiclof AdhilvewPh by we Thos C5. Thas.TOET Pe pére
wi —sacipcismenicrenan Na ROI prone Ak qieasT Stoimi bby to Billss4. Te. The Tn easunke Office =
4) Onc Measl thé Trknscakh. of ficé nil svhiL & isT_of incligksl Nmates BageesTécl Nyqiévé ———
nowecniinticstttistenmsmnionsensicijsain tiie Ta tht Dépuiin SepriusTémeltsal_of Optaetions——— a a

CB) ThE Adkn_AievT Rees will Thi 1sseE Lach _thelig neil A Pai Kees That Cosieis. 4 Tooth pasts. ae

eS

 

a b_Todihbiush, A Razors —Abick PO0mb _

pene

 

YD Once issewel Tht AER _ALECIER D4 will Wee Sam 60 The hist Aad _AzTuaw iT To The

a

Di pity SupseisTéndiuT_ef Opénxiwns— ee

oe

8) Larmeli_iecl. eat fikel as _howias kml Lelesit Ty Diseidéa_on_ssTERSEX 1amerks Shall Ae ___

 

_GivE io ThE Gppontviot,To Shower Ske bani€ly, Fnem othe 1ameres... 6dr Th’ 3.30 pra
; | a r

 

AOD Costas bike Cor pitied ——— nn ee
— a Bibits Hy,C ve
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 18 of 24 a

7 _ Lreph. MeihZ Fensouol. Copakspowslancé a. =
WM CT Costonet -
SE) DEF Emchns,7S + Reclawgues, PHloschBs, Aspley, hid Vicinté The Codd of Moss pchosiis —————

ee Re goboticis DEpasienssil oF Connéchon. 103 Crap ALi eS Clsscls g bit Tues) by WEL Ach bias, Te jhe

way tT 1S waiTlhs and fadicl To ina ovl Lega Coanks prvclince, thie Aise vicinié U.S. .

we

__ CowsT Wwites Améiacdmeési by door. Aileetisg The Ploiwt FF Fe maiko. Atay Cenaks poslancs fo

OThin OF Ficials AS Théy AOE WasTlée 40 103 omR YEL il Pawilegecl Ma:k> —
TE DiFénclenis Rodos ves, Peschos, Biatis Réfesécl To mack out. Plast fF Aégeh mai, uli ~
163 Cm NEL OS ~ SieTES 4 Diochig and. Tum aTk.~ upon BigviSi_Foa. waivée of FEES o7 costs, Aw Tismeit ~

may hé clEclnaket Trclig Gosh LES (a) At ThE Time of Reguvast, Thé samaik Hes ib) Ail ACECLNIS To wi

_ | 2 as, ; =
hich He 02 SHE Nes Access, Total pices f‘st Thie on EQvak To 10<CO plus The Cost en FEES
Sought To bi waivkcl* pel (4)_AT wo Time Fon Go dacs senmch ily Fokcediisg Saud Keqve si, se
; 7 ei = & a3 e : ys
_Havi_ ThE iemaie$ At cous CewmTainke peak Theme le.co plus ThE Cosi_on Fea’s Sovghi Job

—_ gt — 4 —_ * - -
waives Cog. eguasi To waivk S100 ox» oly , AOU j packigéel iF a7 No Tink. Sines Mex fj tI

. ew. 4 = ies 7 oe
__ TeThi ip Acte.wis Hes bE Moak Thai i500). Tv pddlitics 70103 CR VE108 ; _
Drscbig ti Temaié (o.Lb>_ thé Supitinsiés dint a His on HEA MisenaTicrs, AES iGaTé 4.

= w ae ;
jnmpié AS incligivi_at The inmate Has kiss then ~a.@0_in His_ca HER Account AT ThE_Tiené

of Thé Riguisl, C2 1m Thin Cin cumsiWelsS Hs HE 0D-SHE- dkkmS _Appee pel Ae ~~
Ric - PACLT- Comtoned Inmate ORENTRTICb Manval.~ Foe 125 STPTES; B. QU7G 049K ae on
_ AEN E_Shall____-

BE No hina TaTiei_6u Thé_Nembin_of Prasews with whem _aw inmalé_Comnsspeiacls oo ThE Mumbsr

of Aentes Hs séncts co Ricizvas, Except Jumeplé FO inmeié Conaes peisclEncé. wiThon Fawe_
: =: =f ; id _ ae 3 . i FF; .
Ppproval..of The Spann b chest Unless chiclonked Anselagéai Ay Thi Thépsenkn $ OTF CE A

occendanc® twith thé Policy of the Commonwealth <ské 103 DOC 481, Zomeis Mosk > Régonding

ein incl ig 60d Oils empikS Ant Responsible foa Applyisq Fesingé AKL’ hep ea Aime. __._.,

AALOESS. To Théin CrTgeing Moi. losTags Siamps ACE Availabl8 Thaeuy bh The Casi Eb =~
il fi ; ere , ; ns ; ;
Froebig hot “pmptkeS ARE. Allecckcl Theres (4) Fase one G) oz. LeTiéns PER vIeEK Plos. Akg ah. taail. -

'§
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 19 of 24 ¥3

epee rere Akgri MakoiS Cocrts pict Covet OFF cials Only ‘
af , :
eee thé _DéfinclewiS ReFesmel TO math ocT Pla ist FFs higal pith bis Veivainy ae , Aono. Febiwany 1A, dene, _ =~

Fabavany 27, LOSE, hard Marach 10, none. ThE mack ROOM Fenseyel, Aac€ op kn kel Act Rieck ThE AEG ab a
Corns poakerce JAE. Trpidl 1 Glestel Pack RaTorpokcl ii Te. Ploustté eu tamupiee ay, aoaon 4, way er =
= - : = _ _
—_Thiasuones bFfce Détiudasts, Moschos, Riplsy — Exhibit LH. Fo
eo CharSi fieetiop_ - _

: “YCT- Cauee puck.

 

39) Défiscloris~ Apesow, maine, ) Mongan, Apnea, cll wicipit Thi MasspchusiTis_ 0b kciivé Feist _

Bask ClasgiFicrives Sysiéim Aid The COkE of MasAcnesk is REgutptesss Gj Dépadim sei oF Gant) —__>
03 Cnn 120.c0 Skq. hy a7. Acthéasiss Jo 103 tmn AROOY, (03 CmR 420.08 163 CmQ acre 7. in
a Aiocl ThE Plovsse The Plaiwtiif iw ALPES) Faegnam Ejeg aging SianiKg4 bbaesT (Th ent. Piulf ees

RecommencloTioss—_ trad deans Nis Iniiaf ClasiFienTiens_0a R6 close ibicaTien AS WIS

Compas Reads iw ail oF pis Glassificaiiow Repos wth oy mA Kise buy Choiig ES -

Bebb a

0.) 0 Newt 3, 201% jhe_PlaisicEF was Traps faente To MM CT- Concent faem the? dy encth..
Spine ami Cova ConnkeTicon Facility Anil was ithol Fused s_To_usé 7 Oe MLESS Thé_Inmaik

- 4 = ih % =
Téls phows Sysi6m awit Nuwé 12! acid, Cappoommesily IS, dows without _frcukss 70-Phoiw’ > =

41) Plousi FF Has Apa Filed sinvetak, Zs fozmal. fonraph, bil Ap pkeb GaigvApees for

The rene longs ea _ViclAtions That _Ail O&fEacladic Have Cavs ad — Ag nasal Thé eee

s a Pinukh fr

__
7 _ . eh hos a)
AuthorniTit $s es oo — a oe

ee Timaleé TEIE phowE — oo

44) Batwwimen vs Madigin 343 F.Supp 128 Sd Cab 1473 Z, Mecnk vs Neng “122 F Supp s£7

19
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 20 of 24 S44

eli

Jehasen vs Galli S56 F.Supp 1as” ¢ D. Nev 1984) ThE BETTER vik Appteans To bE ThAT ThiR iS ROC
rf 7 rr

a _ AEG pig. qo4ka.smenieh Teapess To bE ATA; w&cL by bey Pilersng Rinsewpbit_Aecess To The

ji “i
Telephone, pu That Such uSé ig Pactecikéd 4y The FinsT. Admindménl _ SéZ_Bntandi man's

Nave oi S. Costitviien Amsincdlmiat A, Reghi Tos Télé phowé Accé SS, That Rig hi is feb kei
ee Jo REASONALIE AimiT Pls AMSING Fnem The Aga dimalg Fino log sak Ancl AclrumisTaniiv’s

gi Enesis of rhe Phisen. Suysikim _Theae is ie Avih easy Fon Tht_Fhe posite. Thei_Faise kas par

Ge TO Spaciine Reta fon Thier TeiEphint Cads. Sk Sinpucbine VS. e174 of Hslepa—

294 Fat 744 ¢ qn 1i¥é , Ruihéa fond vs Pachess 457.4% Sepp 404, US -UG CCD caL_iS7i S Aév cl

C12 CThER Grovacl Sub bcm Bieck vs Rabsefoadt 68 us. S16 34 heb ad 435 104 $.C7.349)

1040 COD cai 1998 >, Bell vs Weifish 441 US S20, £A9 whic 60 h&ct Ack 442, $4 Ser /861

C1529 X wetrng Revel. geasig hy Disinici Covei_ip Pressly Téiéphows Accsss.) —

Cb, web is 2b) Temnzss_of Mite h iin County Nash WS WE AT. $65 F Sepp ark (wd Fa_s/G&3. 2. iii ascii

—

Pads Bis S43 AF Supp ire. Jehwsen vs Sinlé of Caifoamin 307 F 3 és, Althovgh Fusopsns -

C584), Moons vs Tamaing 437 F Seppe S62 (D vib 1526) Dillon vs Aiepess S45 _f Supe idas’,

~ : — - aa -ccl 7 Z _ ee LE é
_ Sinnwclhite, ws 794 Fact_ai 74) Scitation omittiel ) Pip.sitFf's AMbheG Pic S of _Efféciivé cléwimk

I

of TEE phone Accass, Paaticvlaay in Aight oF Wis GiRoemSiancEs, STPTE A Cou p12 AbIE claim

uncdepn F983 | Tames Cap aid us Plummén (nd cok i984 >, Télép hows Accéss. Fidénwh Couais
MB “

Nave Coos STewily Fount Pre-Triph AdkTeiwkeS Act Prisenkes FiasT Airgénd méni— Right. oF.

Access. To TElgphenk, SEE Sine nclbing, _ Bsilamy vs Me Mucins 642 E Supe. aes,

hoe ESvs Reyes 694 Fact IS", Tamers oF Suffeik Coun Jeik_vs Ei Sép sie dt_360_F Supp 626,
a ‘ + # fr 4 7 P : a

6.490 4D. mass 1923), 494 Fac ng6 GiGr4 SiFcia) Feats vs Sema Sew $70 Fad 364,324

169% ued sae Lewd _vs uh ésow 2H4F. Supe #22, 381 LED me _145A2, scence

DumeTé_TElephens_cails, an clecliny Cail mori ening Raccading. Axel Gail léTAch Ahh

perreremmanesichs

 

P _
CR ceneh eel me ssagk pees Avdlibie 4 4 " Both _Peaes

i. _ a 7
_ ColeeT by p_D.0.6. iemealé_ And is Sib ser To Bé&cond Tics AKie. dtieding SéE—Td

— Willeaian Aenaaill Ericloy Se vis. Arany Dubois Hg Figel 30 Gs52d, C1947_Us Are Aexis > _

tf
mek ceils must_hr Pleced. " Collect Zid £493.06 C8 %0) Epch_cail- bégins wnTh A __

M
vas Thai_The cali_Hes Been Placed =
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 21 of 24 Sy

 

 

 

£
a fH OL. BK 4>—-Both_ Canines. Héan_Thi_Exhad mkStAGE bul ThERE Cau he NO.COmmustichligi ech The ___—

a alec Call “Ms bean Alec tc hiy Ths éasesr cailecl S£E_105 cme 43..06 (3\CE2, Besley us __-

Tagg las Baotsdelt Gil E Supe.24 2? Genw 85) Acconci Ta The Recondid. messegE Spates oF
?

ThE_Plamilii con wot Hear A Riconclidk messagiTh&i1S 0s The Masspchusits Gontchowkh Tesi Téiens =

~~ GE dik Teenie... Consotel buck Plymouth Cavity Ceangcienel frcilily Tamale Télephare S4SiémS

oo That tS..Pae vicliel. bay. Situnus Tele phowe Tethuoleg sts, Inc. Also_unctée.a8 CER S40 165 =

 

—~———----_Fixp fuss. 0F Inmate Télephowk ust, 2846.10SCb), sisies.|. The Wendin. Shell Provide 1 léadoph—__
not “CeilBeL Cant Each mouth fon. £03. Tiornatétaho.1$_withoolFuads..Aia.Teinale with oui fosds ls di fiaid ——.
cee, ASAD damaTe.wwho bps nol had A TavsT fou. pccovit balewce of "6.00. fon. Tht Post Seeley STAR. anes
a Wn Bo. MBy INCREASE. ThE sumbER of. CellcT.. caus. beste pon hotah ssTilvTios toiditiaios ____.
——--— 25, sosliliicom Population, stoi Besourcss, puck usagi climanch J. To Pastel abvses of This

—_ .—-—_Lhrarisions £6 :§4, HunsTES..Sholis A. PertiauofcliplTing MS. 62 HE Carapnista ty Frcs Coxea To
H “ -
Pacing. CollécT..cails 9-ThE Wenclis sony tnpece Resdeuchiensou The frovissons oF Th sane gang

a 64) ant unelin Fe04.108 ol), The. Wancliasrany.cliakcr Thé..GavEaRMEST. To.LéAn.. ThE..EXpEMSES.OF

a” il
smal TélEphowé USE on Allow A Cail To. b&mbdée CollcT umcléa. Compblliig Cin tomslaucks. —_—_—m

WR ee

Sub AS twhkio_ab_inmait_Hee. /ost_conledl_with tis facrly an tes 0 fRmthy mie ébte ——_______

 

 

 

 

 

 

 

 

 

 

WA eR a nm EOL Ae een op ah tnt lanai ye er a a Exhub us
we Ath on MES _. a ee
- Legh mak “Peesopal Connsspordisce

 

=~ 43)_Wallé. Enghé vs Stomé 156 , Sope 30a, hock 08. Téwkuns. 1o4 E Sopp §S1,—Tneason_us_WeTzeh ____

pee ee MOIS Dist SxS ARASH Golly us féwToss 446 E Supe MEL C472) Siavee_ws Coabsom Wa & Sogo =

——_—__2ui_Seith.vs Rebhins 484 fad 656 Marsh vs Meone 23% Supp 52, heaman vs Hele moe
¢ é

\

pon ns ABD F.Supp 264 bo nocl_vs. Halfoack 224 Fact 334 Baswuen vs Comuspbam 94 Fad 1,

lira We Kink Kone 461 ws 38k, Bounds_vs Smith 430 Us 317, Dawson_vs KEwelnick S27

 

“st _ pee ee ee -”

a}
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 22 of 24 5

_

 

F.Supp 1384, 131314, MSdw ve_15B1.),.Nolasnvs. Scofats. 430. Fack $45,466 vs Tp bP sh 36 LR. G20, ene

_——___So4_fa_ioo, Thocuvin vs. Merlin ia 416 US Sib, Ebel us Sampseu S70. fac.264, hop ez vs ———__—__—-
~Bkigss G52 Fal is, -Toggl_vs Banksclol6. 641 £ Sopa 34,27 (53S). Champagus v5. Commussionkh oF

 

_CannkcTiaw Y$0_ Whack 60% C5sS) ST6

 

 

 

 

 

ee A sthonsin£S _.
or te cece Ce py SEVEN ORTION a ee ete eee ee

a ete ee sen cere ee ee a]

 

. AD Manly vs Dagg él 404 us.28, 56.09, 52 Scr ar C916) Honbin vsRevlin. de Fad 2,526 ——§
. Cat cie 1982 >, Th weéll_vs_ GmkEith_74a fad ASD, asa C6 en 14), Chaka vs fnanzis 7A2 __.

_—-. Supp S446 7-54 Cod ith 45>

 

 

 

 

 

se _ ComGhission coe -

 

 

 

 

die ps a ee

 

Ey Fema ns eee geen ee

 

NSD The. 4tusca 4663. 1983 >, Pheu Sa Paol.Thei Evtoy Pensos. obo unelén Colon of bry SRE,

ul “on
~ a ~Requistos,usTam an_usage af pin STsle Subyiis any cilizeu To the Dépowelion of uy HighTs =
———-— Pausleges, 00 TemuniTits sscvatel buy The Uniledh Saks CousiTutia snd hows, Soil Be huoble

To The Fosly Inwebelto The Actos aT. haus, Sui. sts Lguily onothen Tropa. Phacéichimg fat

poe Reels Millia_vs Commussionkn 615. Nia US 3C. Mass. App. CAs G4. >, Awl ThE Hass FE

ee oe

 

 

€
pene rece 48 bauaquag. This. Cova playsi. ubd5e 4Y2.usctA 1933 clam And Son under. assachosalls. ee

—- EL ESA, _ Deg Te Tht. Facts ThaT_Aan& CosTas StH Ee 6s 1.1 iGlodog The —___-

- _-——BasTosiTla, rd etary wll rhea ve Ba BS _Aucl_ThackduakS_ThA. ABE wRdT&a_dowe ——__—

 

ts Black ancl while within The MascachvsaTis Regulelions “Dreedimsel of Conazdion \ _
ay = §
——______Commisiomiia Concl_Mici Pavins a¥ Avithoatly wndin (Male. 1 AC 124-1 Si. Pavck_wiciaTing Thos é—_——§=

Robuks Onc Pree Selva ES AS Thiy ane woiTiée tollbus The Tecais Onksstalion. Menoois

10% Cro, 400,00 S£¢-SKMES_ aid ThE 103 DOC_750_Si4_wTh cdi_.ThE.. Dépesiméal ef Conné.cTiow, ———___=

we

ape oa mete aco ment ee te ct FT we ee ee men re eee ne sen ~— ree

34
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 23 of 24 We)

 

Ten ee tain ae mney yee Same sed “A ae ey

TO Their 6 Fisch ave.oo Une OfFiupk Capcity Thig ali sock Hrvé_comemTkeh aleriig fal PxiS_tte whith, ——

ween Thy Have ves VielsTed The UssiThch Seles Cossshitvlioin Aensncliniads_ Qué, £oghT, FovnTeke Abed. OTakQ ———————

 

——-—--—--— Passemia_Bighis.___ _

oan SE RTNCT ES ¢ Pron ail. vs Tayloa-4S1WUSSA2, $45" Dawsils vs Willams ANA Us_332, —____-
GuiTiznnez= Rodagvis vs Catiingiun 88a fad SCS, 681 Vouiuas vs Wilele 261 Fact 31a, Bit,
ee —Sauges vs VouTene. 924 us ti00  Monsll vs Déprilmeit of Socal Staves 436 Us 688,654, —-.
oo a BIRR. VS Groods§. 424 US 368, 40°, .fige crop. vs Aposik -Roquk 364 Fac $n, 83,

Simasss_us. DickhauT £04 fad 18a, /4S,—Snulosky vs Kaomin 4SS us 24S __.

a

 

 

 

Ne ean

 

——t

—

_—-- —_WilEeeby _j DeFgeedasTs: SHail. BE Held ASCoesctoble To. Th&é_uTmosi..Amoustof Damagks Thal

 

_ ThE Counts Allour Awe on_Déim. Ben sompblé foo Thi Plousdaih

Someone eee ete geee ee A EL ey ma teen a
cen oe 2 nae eS RR oe tet Senate, AE Sarre +

__ ______ WHERE feng; the Plast f_Deémauds_& Suny Trseh

 

 

 

 

 

 

Dale be

 

 

  

| SSN LM na St

i
Dowsid P RéaKowite ~ ts uagl2
660 Aen Sr fh Bao Sle

ee Conconed PANS. O10 4 Ae

ne ee me a ee re a ee ee ee

ce ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ —_——

Ba aren ED ae ~ — wee ~ cae ee en ee nett eee Se pom ae ene eee te ee a ten ne ten ~-= ee

~ _ on eee ee ee eee rt en cee tee eee —— — ~ nee rt Ae OO

a ee ee eee mR ee ae ee ae ee ote een ae cea ae nf Om aap tee ne Fa ——— er SR a rc
aan, —— —

ed ae:

 

 

 

 

pe ee

Ag
Case 1:20-cv-10972-WGY Document1 Filed 05/21/20 Page 24 of 24 Sf

 

 

 

ee Fay tteat hil STaTES Fy Tn ieee

 

 

oI A gS TE EF _

Z - Noha Tetsph Menken - US. Covethoosé

OWE Courthouse boy Se ABO eccemeeree nc ein trerrereemnne mnt RAE RN ETN AE EAN

 

 

 

 

 

 

 

 

 

 

_ Boston / pss gaat . -
spe ener SEAS _—
_ Réel Mothem sean esas scgctatemtentatl - _ "
— es sii iaespetanimm hee = 2 .

 

 

cai sai Dino Citnk LinngssTneie.,. een tenga TS A A EE
Pinst Fiscl Enctostd Phausnits Request. foo Paoctectien 6f DocumExTs

Ait Things, Crehiiuate of Seetice, nk Cowth yoo Pleask File Thest_—Aebemenis .

 

 

~

 

Adc corechianghiy _

aa _ nics ee =

 

 

Thawk you For. your Thnk vincl AltEsTici—70-This matER Amel I puta For your Reply ——— __—__-

 

 

 

 

 

 

 

ae cE ceases ape SURE ha a
a stapcseesnntissibci isin = - no SE assent
ee saoscsanaeseeetisbnice incmppacscece ies iia Beek eame Tptotee. Sememsinicesi
— ; . 96S Elia SC AFOLBOL LI OG ree mere
ls Corton! pss 012A

 

 

 

 

 

= vn — — a ne
etn nT -—
eres eee cere eees meter gt CO a et et en ES I CR A LS
— ——
eee ee a ar eS EA EP eS A I I ore ere eneatincen
Fr Er
ne neg AEE i ee AN OE I A TC CC A TE
pete a r
—
= an a i en er
ie = a

 

 

a nn ES ca

 
